DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Response to Amendment
2.	This Office Action is in response to the applicant’s amendment filed on June 29, 2022.
3.	Claims 1-20 are pending, of which claims 1, 17, and 20 in independent form.
4.	Claims 1, 17, and 20 are amended.5. 	The rejections of claims 1, 17, and 20 under 35 U.S.C. 112(a) for lack of written description as cited in the previous Office Action are withdrawn in light of the amendments to the claims filed on June 29, 2022 that overcome and/or render moot the previous rejections.
Response to Arguments
6.	Applicant’s arguments have been fully considered but they are not persuasive.
Applicant argues in substance: 	A.	Applicant respectfully submits that Warren in view of Langevin, Ziauddin, and Ballamkonda fails to show or suggest each and every element of amended claim 1 such as the following emphasized features: 	
    PNG
    media_image1.png
    302
    551
    media_image1.png
    Greyscale

i) Examiner respectfully disagrees. As seen in the previous Office Action the emphasized features are clearly disclosed, by the applied prior art. For instance, “detecting, by a computing device, a first language type of a query configured to access a column in a data table, wherein the query is requested by a user”. See (Warren [0027] and [0032] where the implemented method receive queries in various computer language. The first language [Figure 5, element 60] SQL QUERY and the second language [Figure 5, elements 62] OBJECT-ORIENTED language to access data from the database. The queries are received from users [0032] e.g., “ the server side, e.g., as part of the interface for receiving queries from various clients.). Thus, unlike the Applicant’s argument, the Warren reference discloses receiving queries from clients in various query languages, to access data from the system database.

 B). Ziauddin does not include a column in a data table to which the query is accessing, … Ziauddin also fails to disclose “executing … the query against the temporary table to generate a query result”. 
 	ii) Examiner respectfully disagrees. Ziauddin includes column row in a data table to which the query is accessing. For instance, see [0059] “Data items are organized by rows and columns that are grouped into blocks”. Ziauddin discloses a table comprises column and row [0120] and [Figure 3B] e.g., “For example, FIG. 3B is a table of records that track the users in affinity graph 300. Although each user has a username such as “A” or “B”, each user is also given a user id or simply an “ID”. This allows each user to be a distinct entity within the database. Table 340 may be one of many tables in tables 182 shown in FIG. 1.”
Ziauddin created temporary table and queried the temporary table [0047] “For each additional iteration, the results of the previous iteration may be processed (e.g., in a join statement), and then additional results may be appended to the table. Because the temporary table has additional rows added to it during query execution, the set of rows that define the temporary table are referred to herein as “dynamic.””. Yes, the temporary table created to store the result, but query executed against the temporary table [0105] and [Figure 3D] “e.g., database operations required by finalization branch 366 may be performed against the entire temporary table that was generated by the UNION ALL of initialization branch 362 and recursive branch 364”. Thus, the argument is not persuasive.

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
11.	Claims 1, 6, 10-13, 16-17, 20 are rejected under 35 U.S.C. 103 as being un-patentable over Warren et al. U.S. 2009/0319496 A1 (hereinafter Warren) in view of Langevin et al. U.S. 2013/0268946 A1 (hereinafter Langevin) further in view of Ziauddin et al. U.S. 2017/0116271 A1 (hereinafter Ziauddin) further in view of Ballamkonda et al. U.S. Patent 6,775,681 B1 (hereinafter Ballamkonda). 	Regarding claim 1, Warren discloses a method (Warren [0013] where the implemented invention method explained. See also [Figure 6]) comprising: 	detecting, by a computing device, a first language type of a query configured to access a column in a data table (Warren [0029] and [0032] where the implemented method identify the language of the received query, e.g., “… mixed language query 52 may be submitted to a query processor 58 that can identify the languages in which the portions of the query are specified”), wherein the query is requested by a user (Warren [0029] where the mixed language query received from the client and the result data returned to the client, e.g., “The mixed language query 52 might also result in a query application result 68, such as a result data set, which may be returned to the client”); and 	converting, by the computing device, the query from the first language type to a second language type, that conforms with the data storage format of the data table (Warren [0006], and [0032]-[0034], where the system query language translation component [Figure 7, element 96] translate a query from a first language to a second language type. See also [0036] where the first language is compatible with the query processor (i.e., computing device, e.g., “While the first language may be capable of specifying the entire query, and while a query processor that is compatible with the first language may be able to evaluate and apply the query according to the standards of the first language”); 	Warren does not clearly disclose determining, by the computing device, that the first language type is incompatible with the computing device; [after converting the query to the second language type], generating, by the computing device, a temporary table including the column and excluding restricted data for which the user does not have an access permission, by formatting the temporary table to support the second language type and is compliant with the access permission;  	executing, by the computing device, the query against the temporary table to generate a query result; and 	deleting, by the computing device, the temporary table after execution of the query against the temporary table. 	However, Langevin discloses determining, by the computing device, that the first language type does not conform with a data storage format of the data table (Langevin [0010] wherein a determination made that the first language is not compatible with the destination machine (i.e. computing device) e.g., “determining whether the first language is non-native to the processor of the destination machine by, e.g., determining if the first language is one of a predefined non-native languages; in response to determining the first language is non-native to the processor of the destination device, identifying the instructions included in the data”). 	Therefore, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to modify Warren with Langevin. Doing so would have enable to generate a temporary tables that helps to store and process intermediate results and minimizing the processing overhead associated with creating tables.  	The combination teachings of Warren and Langevin does not clearly disclose, [after converting the query to the second language type], generating, by the computing device, a temporary table including the column and excluding restricted data for which the user does not have an access permission, by formatting the temporary table to support the second language type and is compliant with the access permission;  	executing, by the computing device, the query against the temporary table to generate a query result; and 	deleting, by the computing device, the temporary table after execution of the query against the temporary table. 	However, Ziauddin discloses [after converting the query to the second language type], generating, by the computing device, a temporary table including the column (Ziauddin [0047] where temporary table generated, e.g., “database management system 100 may create one or more temporary tables (e.g., temporary table 120) to store one or more sets of rows”) and excluding restricted data for which the user does not have an access permission,[…] wherein the temporary table is reformatted to support the second language type] and is compliant with the access permission (Ziauddin [0081]-[0083]Abstract] describes how session data and client device (machine) data stored in temporary storage table. Data restricted from a client who does not have access right. See also [0017]-[0018] describes data stored in the temporary storage table is only accessed by a client with access right, that is equivalent to excluding restricted data to a user with permission,, e.g., “if there is no correspondence between the session identifier sent by the client machine with session identifiers already stored in the server computer's temporary storage table, then the requested access is denied”); and 	executing, by the computing device, the query against the temporary table to generate a query result (Ziauddin [0058] & [0105] where query processed against the temporary table, e.g., “ database operations required by finalization branch 366 may be performed against the entire temporary table”). 	Therefore, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to modify Warren with Ziauddin. Doing so would have enable to generate a temporary tables that helps to store and process intermediate results and minimizing the processing overhead associated with creating tables.  	The combination of Warren and Ziauddin does not clearly disclose deleting, by the computing device, the temporary table after execution of the query against the temporary table. 	However, Ballamkonda discloses deleting, by the computing device, the temporary table after execution of the query against the temporary table (Ballamkonda [col. 7, lines 37-40] where the temporary table deleted after the query processed, e.g., “… upon completion of the query evaluation process, the temporary tables are deleted to make associated computational resources available for other uses”).
Therefore, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to modify Warren and Ziauddin with Ballamkonda. Doing so would have enable to remove the generated temporary tables that exists only while the database session is active. 
Regarding claim 6, the rejection of claim 1 is hereby incorporated by reference, the combination of Warren, Langevin, Ziauddin, and Ballamkonda discloses a method, further comprising checking, by the computing device, that raw data ingestion is complete to maintain atomicity, consistency, isolation, and durability (ACID).


Regarding claim 10, the rejection of claim 1 is hereby incorporated by reference, the combination of Warren, Langevin, Ziauddin, and Ballamkonda discloses a method, further comprising receiving, by the computing device, the query configured to access the column in the data table (Warren [0032], where the implemented system configured to receive a query, e.g., “as part of the interface for receiving queries from various clients”).

Regarding claim 11, the rejection of claim 1 is hereby incorporated by reference, the combination of Warren, Langevin, Ziauddin, and Ballamkonda discloses a method, wherein the converting uses a query interpreter (Warren [0006], and [0032]-[0034], where the system query language translation component [Figure 7, element 96] translate a query from a first language to a second language type).

Regarding claim 12, the rejection of claim 1 is hereby incorporated by reference, the combination of Warren, Langevin, Ziauddin, and Ballamkonda discloses a method, wherein the second language type is supported by a unified data generation (Warren [0006], [0013], [0029], 0032]-[0034] where the query translation module translate a query to a standard uniform format).

Regarding claim 13, the rejection of claim 1 is hereby incorporated by reference, the combination of Warren, Langevin, Ziauddin, and Ballamkonda discloses a method, wherein the generating the query result uses a unified data generation (Warren [0039] where data translated to a uniform format).

Regarding claim 16, the rejection of claim 1 is hereby incorporated by reference, the combination of Warren, Langevin, Ziauddin, and Ballamkonda discloses a method, wherein the data table comprises flat files (Warren [0038] where the target table includes a flat file, e.g., “… and flat databases”).

Claims 17 and 20 amounts to a computer-based system comprising a processor and a tangible, non-transitory memory respectively, and performing the steps of claim 1. They are rejected for substantially the same reason as presented above for claim 1 and based on the reference disclosure of the necessary supporting hardware and software.

12.	Claims 2-3 are rejected under 35 U.S.C. 103 as being un-patentable over Warren et al. U.S. 2009/0319496 A1 (hereinafter Warren) in view of Langevin et al. U.S. 2013/0268946 A1 (hereinafter Langevin) further in view of Ziauddin et al. U.S. 2017/0116271 A1 (hereinafter Ziauddin) further in view of Ballamkonda et al. U.S. Patent 6775681 B1 (hereinafter Ballamkonda) as applied to claims 1, 6, 10-13, 16-17, 20 above, and further in view of Wong et al. U.S. 2015/0256557 A1 (hereinafter Wong).

Regarding claim 2, the rejection of claim 1 is hereby incorporated by reference, the combination of Warren, Langevin, Ziauddin, and Ballamkonda fail to clearly disclose a method, further comprising populating, by the processor and in a permissions database, personally identifying information (PII) permissions based on a user role, a business group, and a user access demands; and 
retrieving, by the processor, a personally identifying information (PII) permission from the permissions database, wherein the PII permission indicates that a user executing the query has masked PII permissions. 
However, Wong discloses a method, further comprising populating, by the processor and in a permissions database, personally identifying information (PII) permissions based on a user role (Wong [0005] e.g., “Various permissions are associated with a role to allow a user associated with the role to perform one or more of the actions associated with the role”), a business group (Wong [0033] where permission offered based on users business group, e.g., “For example, if multiple types of assets are associated with a business, the business may grant all or a subset of permissions associated with a role to a user”), and a user access demands (Wong [0031] and [0034], where a user request (i.e., demand) to access or upload information form a server, e.g., “A user may send a request to the web server 235 to upload information (e.g., images or videos) that are stored in the content store 210”); and
retrieving, by the processor, the PII permission from the permissions database, wherein the PII permission indicates that a user executing the query has masked PII permissions (Wong [0027] and [0034] where information that identifying a user retrieved e.g. “information retrieved…information identifying actions a user is authorized to perform on behalf of an additional user and identifying the additional user is associated with an edge”).
Therefore, it would have been obvious before the effective filing date of the invention was made to modify the combination of Warren, Langevin, Ziauddin, and Ballamkonda with Wong.  Warren, Langevin, Ziauddin, and Ballamkonda, and Wong are analogous, because they are from the same field of endeavor as the claimed invention. One would have been motivated to do so in order the method enables identifying roles associated with the user by the entity, maintaining the connection between the user and the entity that identifies roles associated with the user by the entity and allowing the user to perform actions on the social networking system on behalf of the entity that are authorized by permissions associated with the role, thus allowing the user to customize information associated with the user to be accessible to different additional users. .

Regarding claim 3, the rejection of claim 2 is hereby incorporated by reference, the combination of Warren, Langevin, Ziauddin, and Ballamkonda, and Wong discloses a method, further comprising masking, by the processor, PII data included in the query result in response to the query result containing PII (Wong [0034] e.g. “request may include information identifying a type of asset (e.g., page, funding source, group of users”). 

13.	Claims 4-5, 8-9, 14-15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Warren et al. U.S. 2009/0319496 A1 (hereinafter Warren) in view of Langevin et al. U.S. 2013/0268946 A1 (hereinafter Langevin) further in view of Ziauddin et al. U.S. 2017/0116271 A1 (hereinafter Ziauddin) further in view of Ballamkonda et al. U.S. Patent 6775681 B1 (hereinafter Ballamkonda) as applied to claims 1, 6, 10-13, 16-17, 20 above, and further in view of Krishnamoorthy et al. US 2011/0093925 A1 (hereinafter Krishnamoorthy). 

Regarding claim 4, the rejection of claim 1 is hereby incorporated by reference, the combination of Warren, Langevin, Ziauddin, and Ballamkonda does not clearly disclose a method, further comprising retrieving, by the computing device, a row-level permission for a user submitting the query from a permissions database. 	However, Krishnamoorthy discloses a method, further comprising retrieving, by the computing device, a row-level permission for a user submitting the query from a permissions database (Krishnamoorthy [0034] where the implemented database system includes various data accessing permission type, such as row-level permission, e.g., “a data set may contain specific permissions (e.g., permissionable entities) such as row level permissions P1 and P2 for Data Row 1, permission P1 for Data Row 2, permission P2 for Data Row 3, and permission P4 for Data Row 4”. See also [0032] where the implemented method enforced row-level access permission to a user, e.g., “a user may have row level permissions, which allow the user to access certain rows of data within the data set”). 
Therefore, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to modify the teachings of Warren, Langevin, Ziauddin, and Ballamkonda with Krishnamoorthy. Doing so would have enable the system to provide access control to a restricted data and managed users effectively.
 
Regarding claim 5, the rejection of claim 4 is hereby incorporated by reference, the combination of Warren, Langevin, Ziauddin, Ballamkonda, and Krishnamoorthy discloses a method, wherein the temporary table excludes a row from the data table in response to the row-level permission  (Krishnamoorthy [0034] where the implemented database system includes various data accessing permission type, such as row-level permission, e.g., “a data set may contain specific permissions (e.g., permissionable entities) such as row level permissions”). 
 	Regarding claim 8, the rejection of claim 1 is hereby incorporated by reference, the combination of Warren, Langevin, Ziauddin, Ballamkonda, and Krishnamoorthy discloses a method, further comprising adding, by the computing device at least one of a row or the column to the data table (Krishnamoorthy [0032] where the system has row or column of data set and a user has access to row of data, e.g., “which allow the user to access certain rows of data within the data set”). 

Regarding claim 9, the rejection of claim 1 is hereby incorporated by reference, the combination of Warren, Langevin, Ziauddin, Ballamkonda, and Krishnamoorthy discloses a method, further comprising updating, by the computing device, the access permission based on content of at least one of a row or the column added to the data table (Krishnamoorthy [0033] where a user permission can be modified or updated, e.g., “a user has any of the allowable data permissions, such that the user's permissions intersect with the permissions of the data set, the user may be permitted to access (e.g., view, modify, delete, etc.) See also [0044]). 

Regarding claim 14, the rejection of claim 1 is hereby  incorporated by reference, the combination of Warren, Langevin, Ziauddin, Ballamkonda, and Krishnamoorthy discloses, wherein the access permission includes at least one of row-level permissions, column-level permissions, table-level permissions, file-level permissions or data-type-level permissions (Krishnamoorthy [0034] where the implemented database system includes various data accessing permission type, such as row-level permission). 

Regarding claim 15, the rejection of claim 1 is hereby incorporated by reference, the combination of Warren, Langevin, Ziauddin, Ballamkonda, and Krishnamoorthy discloses, further comprising validating, by the computing device, the access permission for data in the data table, wherein the access permission is stored in a permissions database (Krishnamoorthy [0029] where access permission stored, e.g., “The permission server 206 may store user permissions for multiple different users and/or groups of users on the system“). 
 	Regarding claim 18, the rejection of claim 17 is hereby incorporated by reference, the combination of Warren, Langevin, Ziauddin, Ballamkonda, and Krishnamoorthy discloses a system, further comprising updating, by the computing device, the access permission based on content of at least one of a row or the column added to the data table (Krishnamoorthy [0032] where the system has row or column of data set and a user has access to row of data, e.g., “which allow the user to access certain rows of data within the data set”).
 	Regarding claim 19, the rejection of claim 17 is hereby incorporated by reference, the combination of Warren, Langevin, Ziauddin, Ballamkonda, and Krishnamoorthy discloses a system, further comprising receiving, by the processor, the query configured to access the column in the data table (Krishnamoorthy [0036] where a user request (i.e., query) access row or column of a data set). 
14.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Warren et al. U.S. 2009/0319496 A1 (hereinafter Warren) in view of Langevin et al. U.S. 2013/0268946 A1 (hereinafter Langevin) further in view of Ziauddin et al. U.S. 2017/0116271 A1 (hereinafter Ziauddin) further in view of Ballamkonda et al. U.S. Patent 6,775,681 B1 (hereinafter Ballamkonda) as applied to claims 1, 6, 10-13, 16-17, 20 above, and further in view of Soloway U.S. 2011/0179110 A1 (hereinafter Soloway).

Regarding claim 7, the rejection of claim 1 is hereby incorporated by reference, the combination of Warren and Hunter does not clearly discloses a method, further comprising: 
determining, by the processor, the column is unavailable in source data; and 
populating, by the processor, the column in the temporary table with null values. 
On the other hand, Soloway discloses determining, by the processor, the column is unavailable in source data (Soloway [0161] and [0258] where some table columns data are not available (i.e. null field value)); and 
populating, by the processor, the column in the temporary table with null values (Soloway [0258] e.g., “… column is populated with NULL values and the logic in the system gets the default value from the metadata if the column is NULL”). 
Therefore, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to modify Warren, Langevin, Ziauddin, and Ballamkonda with Soloway. Doing so would have populate the column with a null value, then the update of the table be very fast. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU MITIKU whose telephone number is (571)270-1983. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BERHANU MITIKU/Examiner, Art Unit 2156                                                                                                                                                                                                        
/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156